       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 1 of 18




     Francis J. “Casey” Flynn, Jr.
1    CA State Bar No. 304712
     LAW OFFICE OF FRANCIS J. FLYNN, JR.
2    422 South Curson Avenue
     Los Angeles, California 90036
3    Tele: 314-662-2836
4    Email: casey@lawofficeflynn.com

5    James J. Rosemergy (pro hac vice forthcoming)
     CAREY, DANIS & LOWE
6    8235 Forsyth, Suite 1100
     St. Louis, MO 63105
7    Tele: 314-725-7700
     Direct: 314-678-1064
8    Fax: 314-721-0905
     jrosemergy@careydanis.com
9
     Steven A. Schwartz (pro hac vice forthcoming)
10   Zachary P. Beatty (pro hac vice forthcoming)
     CHIMICLES SCHWARTZ KRINER
11    & DONALDSON-SMITH LLP
     361 W. Lancaster Ave.
12   Haverford, PA 19041
13   Telephone: (610) 642-8500
     Facsimile: (610) 649-3633
14   steveschwartz@chimicles.com
     ZPB@chimicles.com
15
16                       IN THE UNITED STATES DISTRICT COURT
17                        NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
18
     LONA’S LIL EATS, LLC, on its own                )
19    behalf and on behalf of all others similarly   )   Case No.: 20-cv-6703
20    situated,                                      )
                                                     )
                                                         JURY TRIAL DEMANDED
21                          Plaintiff,               )
             v.                                      )
22                                                   )   CLASS ACTION COMPLAINT FOR
     DOORDASH, INC.,                                 )   DAMAGES     AND  INJUNCTIVE
23                                                       RELIEF FOR:
                                                     )
24                            Defendant.             )
                                                     )   1. FALSE ADVERTISING (Lanham
25                                                   )   Act § 43(a) (15 U.S.C. § 1125(a)))
26                                                   )
                                                     )   2. VIOLATION OF CALIFORNIA
27                                                   )   FALSE ADVERTISING LAW
                                                     )   (California Business & Professions
28
                                                     )

                                                   1
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 2 of 18




                                                       )   Code §§ 17500, et seq.)
1
                                                       )
2                                                      )   3. VIOLATION OF CALIFORNIA
                                                       )   UNFAIR COMPETITION LAW
3                                                      )   (California Business & Professions
                                                       )   Code §§ 17200, et seq.)
4
                                                       )
5
           1.      This matter stems from Defendant DoorDash, Inc.’s (“DoorDash”) unfair,
6
     deceptive, and anticompetitive practice regarding the manner in which it displays information
7
     about businesses with whom it does not have an agreement to provide service.
8
           2.      Defendant is in the business of facilitating delivery services for restaurants via its
9
     websites and mobile apps. After a customer places an order for food from a restaurant using
10
     Defendant’s service, Defendant will engage someone from their network of drivers to go to the
11
12   restaurant, pick it up, and deliver it to the consumer.

13         3.      Defendant has engaged in a pattern of behavior whereby customers are deceptively

14   steered away from restaurants with whom DoorDash does not have a relationship by Doordash’s

15   practice of affirmatively representing to consumers that those restaurants are closed, cannot

16   deliver to them, or are not accepting orders at the time.
17                                                PARTIES
18         4.      Plaintiff Lona’s Lil Eats, LLC (“Lona’s) is a Missouri limited liability company
19   that maintains its principal place of business in St. Louis City, Missouri.
20         5.      Defendant DoorDash, Inc. (“DoorDash” or “Defendant”) is a Delaware corporation
21   with its principal place of business located at 303 2nd Street, South Tower, Ste 800, San Francisco,
22
     CA 94107. Defendant is in in the business of facilitating delivery services for restaurants.
23
                                              JURISDICTION
24
           6.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
25
     1331 in that this cause of action arises under certain federal statutes, in particular the Lanham
26
     Act, 15 U.S.C. § 1125(a). This Court also has supplemental jurisdiction over the state law claims
27
     arising out of the same conduct that forms the case and controversy at issue pursuant to 28 U.S.C.
28

                                                   2
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 3 of 18




1    § 1367.
2                                    INTRADISTRICT ASSIGNMENT
3           7.      Defendant maintains its headquarters at 303 2nd Street, South Tower, Ste 800, San
4    Francisco, CA 94107 and a substantial portion of the conduct at issue originated at that location,
5    which is in the San Francisco division of this Court.
6
                                                   VENUE
7
            8.      Venue is proper in this district in that Defendant maintains its headquarters in this
8
     District, and upon information and belief, the decision-making that led to the conduct at issue in
9
     this litigation occurred in this District.
10
                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
11
            9.      DoorDash has relationships with certain restaurants around the country (“Partner
12
     Restaurants”) where DoorDash will take online orders from consumers using DoorDash’s
13
     websites and/or mobile apps which are then relayed on to the Partner Restaurants, and then
14
15   DoorDash’s drivers will pick up the orders and deliver them to the consumers. Upon information

16   and belief, DoorDash collects payments for these orders, and then Partner Restaurants have

17   various commissions and related fees held back from funds collected from orders in payment to

18   DoorDash for the services that it provides.

19          10.     DoorDash has developed significant market power, particularly as a result of the
20   Covid-19 pandemic. With many restaurants unable or unwilling to offer dine-in services, many
21   consumers have turned to DoorDash to have restaurant food delivered in lieu of eating out.
22          11.     The market power is such that restaurants are put in a difficult situation: they can
23   become Partner Restaurants and pay exorbitant fees and commissions to Defendant, or they
24   decline to do so and risk losing out on sales.
25
            12.     This already difficult choice is made far more difficult, however, because
26
     DoorDash publishes false and misleading information about restaurants that are not Partner
27
     Restaurants.
28

                                                     3
                                           CLASS ACTION COMPLAINT
           Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 4 of 18




1              13.     For example, Plaintiff is not a Partner Restaurant with DoorDash. Nevertheless, if
2        a consumer were to search for “Lona’s Lil Eats delivery”—as a result of DoorDash’s market
3        power and internet marketing strategies—then one of the first results that comes up is a link for
4        Plaintiff’s restaurant on a DoorDash’s website (referred to as a “landing page”). Clicking through
5        the link will bring a consumer to a page with DoorDash branding and the complete menu, as if it
6
         were possible to place an order through the site:1
7
8
9
10
11
12
13
14
15
16
17
18
19
20             14.     DoorDash’s site will let you go through the process of placing an order, including

21       the opportunity to customize your order, adding credibility to the idea that Lona’s has partnered

22       with DoorDash and that placing an order is possible in the abstract:

23
24
25
26
27
28   1
         Images herein reflect DoorDash websites as of August 18, 2020.

                                                      4
                                            CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 5 of 18




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
           15.     The order, however, cannot be completed, because no matter what the user’s
26
27   proximity to Lona’s may be, the site will say that it is “unavailable” on account of being “out of

28   the delivery area” and “too far.”


                                                   5
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 6 of 18




1
2
3
4
5
6
7
8
9
10
11
12
13         16.     Of note, the address selected for the purpose of this demonstration is directly across
14   the street from Lona’s and even reflects on DoorDash’s site that it is only 200 feet away:
15
16
17
18
19
20
21
22
23
24
25
26
27
           17.     The problem is not, in fact, that the delivery address is too far away, the problem is
28

                                                  6
                                        CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 7 of 18




1    that Lona’s has not agreed to pay DoorDash’s exorbitant fees. A consumer can change his or her
2    address over and over again, but it will never become available for delivery because Lona’s is not
3    a Partner Restaurant.
4             18.   In other instances in the past, DoorDash would represent to customers looking for
5    Lona’s that the restaurant was “Closed.”
6
              19.   DoorDash takes advantage of the existing market demand for Lona’s and other
7
     restaurants to drive traffic to its site, at which time it will redirect customers to other Partner
8
     Restaurants by suggesting that Lona’s is not an option.
9
              20.   In fact, Lona’s provides curb-side service, and, therefore, it is an option.
10
     DoorDash’s representations that Lona’s is too far away for delivery or closed are not true.
11
              21.   Accordingly, DoorDash is publishing false and deceptive information about the
12
     ability to get food from Lona’s as a means of punishing it for not partnering with it, and/or
13
     pressuring it to partner with it, and to redirect would-be Lona’s business to its Partner Restaurants.
14
15   Defendant’s conduct has an obvious, significant, and unfair impact upon the competitive

16   landscape within the restaurant industry and results in damage to Plaintiff and members of the

17   Class.

18            22.   DoorDash has engaged in the same behavior with respect to other restaurants who

19   decide against becoming DoorDash Partner Restaurants.
20            23.   This behavior is particularly troubling in the context of the Covid-19 pandemic. At
21   a time when many restaurants—and in particular locally owned restaurants (as opposed to
22   national chains)—are struggling to stay open and have been forced to radically change their
23   business model to survive, DoorDash is engaged in predatory, deceptive, and anticompetitive
24   behavior that takes unfair advantage of their market position.
25
                                    CLASS ACTION ALLEGATIONS
26
              24.   Plaintiff brings this action and seeks to certify and maintain it as a class action under
27
     Fed. R. Civ. P. 23, individually and on behalf of the following Class:
28

                                                    7
                                          CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 8 of 18




           All restaurants, entities, and/or individuals with any ownership interest in such
1
           restaurants or entities, in the United States who do not do business with Defendant
2          DoorDash but who nevertheless have a landing page on a DoorDash website and/or
           within its mobile app.
3
           Excluded from the Class are: (a) Defendant and any entities in which Defendant
4
           has a controlling interest; (b) Any entities in which Defendant’s officers, directors,
5          or employees are employed and any of the legal representatives, heirs, successors,
           or assigns of Defendant; (c) All current employees of Defendant; (d) The Judge(s)
6          to whom this case or any transferred case is assigned and any member of the Judges’
7          immediate family and any other judicial officer assigned to this case or any
           transferred case; (f) All governmental entities; and (g) anyone who makes a timely
8          election to be excluded from the Class.
9
           25.     Plaintiff reserves the right to modify or amend the definitions of the proposed Class
10
     and/or to add Subclasses if necessary before the Court determines whether certification is
11
     appropriate and as the Court may otherwise allow.
12
           26.     This case is properly brought as a class action under Fed. R. Civ. P. 23(a), (b)(2),
13
14   (b)(3), and (c)(4), and all requirements therein are met for the reasons set forth herein.

15         27.     The claims of all Class members derive directly from a single course of conduct by

16   the Defendant. Defendant has engaged and continues to engage in uniform and standardized

17   conduct toward the Class members. Defendant does not differentiate, in degree of care or candor,

18   in its actions or inactions, or the content of its statements or omissions, among individual Class
19   members. Accordingly, Plaintiff brings this lawsuit as a class action on Plaintiff’s own behalf and
20   on behalf of all other restaurants, entities, and individuals similarly situated pursuant under Fed.
21   R. Civ. P. 23. This action satisfies the numerosity, commonality, typicality, adequacy,
22   predominance, and superiority requirements of these provisions.
23         28.     Certification of Plaintiff’s claims is appropriate because Plaintiff can prove the
24
     elements of Plaintiff’s claims on a class-wide basis using the same evidence as would be used to
25
     prove those elements in individual actions alleging the same claim.
26
           29.     Numerosity - Fed. R. Civ. P. 23(a)(1). The Class is so numerous that joinder of
27
     all members is impracticable. While the exact number is not known at this time, it is generally
28

                                                   8
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 9 of 18




1    ascertainable by appropriate discovery, and it is believed the Class includes many thousands of
2    members. The numerosity requirement is, therefore, satisfied. Undoubtedly, individual joinder
3    in this case is impracticable. More than one thousand Class members is sufficient to satisfy
4    numerosity under Fed. R. Civ. P. 23(a)(1).
5          30.     Ascertainability. The Class is ascertainable because its members can be readily
6
     identified using business records, and other information kept by Defendant in the usual course of
7
     business and within its control or Plaintiff and the Class themselves. Plaintiff anticipates
8
     providing appropriate notice to the Class to be approved by the Court after class certification, or
9
     pursuant to court order.
10
           31.     Commonality and Predominance - Fed. R. Civ. P. 23(a)(2) and (b)(3). There
11
     are several questions of law and fact common to the claims of Plaintiff and the members of the
12
     Class. All of the members of the Class’ claims are based upon the same facts and circumstances.
13
     Fed. R. Civ. P. 23(a)(3). The questions of law and fact common to the members of the Class
14
15   predominate over any questions affecting only individual members of the Class. The resolution

16   of common questions in this case will resolve the claims of both Plaintiff and the Class. Common

17   questions include, but are not limited to, the following:

18                 a.      Whether Defendant unfairly, unethically, unlawfully, falsely, deceptively,

19   misleadingly, unconscionably, and/or confusingly misrepresented the status of operations for
20   members of the Class;
21                 b.      Whether Defendant targeted customers of Class members and unfairly,
22   unethically, unlawfully, falsely, fraudulently, deceptively, misleadingly, unconscionably, and/or
23   confusingly redirected them to Partner Restaurants;
24                 c.      Whether Defendant otherwise engaged in unfair, unlawful, fraudulent,
25
     unethical, unconscionable, and/or deceptive trade practices;
26
                   d.      Whether Defendant had a duty to provide accurate information about Class
27
     members’ operations;
28

                                                  9
                                        CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 10 of 18




1                  e.      Whether Defendant violated the applicable statutes identified herein;
2                  f.      Whether Defendant concealed material facts in its advertising materials
3    and/or failed to adequately disclose material facts;
4                  g.      Whether Plaintiff and the Class are entitled to actual, compensatory,
5    nominal, statutory, and/or punitive damages;
6
                   h.      Whether Plaintiff and the Class are entitled to injunctive, declaratory relief,
7
     or other equitable relief; and
8
                   i.      Whether Plaintiff and the Class are entitled to reasonable attorneys’ fees
9
     and costs.
10
           32.     Typicality - Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of
11
     the Class. The claims of the Plaintiff and the respective Class are based on the same legal theories
12
     and arise from the same unlawful and willful conduct of Defendant, resulting in the same injury
13
     to the Plaintiff and the respective Class. Plaintiff and all members of the Class are similarly
14
15   affected by Defendant’s wrongful conduct and were damaged in the same way. Plaintiff’s

16   interests coincide with, and are not antagonistic to, those of the other Class members. Plaintiff

17   has been damaged by the same wrongdoing set forth in this Complaint.

18         33.     Adequacy - Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate Class representative

19   because Plaintiff has retained counsel competent and experienced in complex class action
20   litigation; neither Plaintiff nor Plaintiff’s counsel have any interest adverse to those of the other
21   members of the Class; Plaintiff is knowledgeable about the subject matter of this action and will
22   assist counsel to vigorously prosecute this litigation and has or can acquire adequate financial
23   resources to assure that the interests of the Class will not be harmed. The interests of the members
24   of Class will be fairly and adequately protected by Plaintiff and Plaintiff’s counsel. As such,
25
     Plaintiff meets the adequacy requirement.
26
           34.     Superiority - Fed. R. Civ. P. 23(b)(3). The class action is superior to other
27
     available means for the fair and efficient adjudication of this dispute. The injury suffered by each
28

                                                   10
                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 11 of 18




1    member of the Class, while meaningful on an individual basis, is not of such magnitude as to
2    make the prosecution of individual actions against Defendant economically feasible. Even if
3    members of the Class themselves could afford such individualized litigation, the court system
4    could not. In addition to the burden and expense of managing many actions, individualized
5    litigation presents a potential for inconsistent or contradictory judgments. Individualized litigation
6
     increases the delay and expense to all parties and the court system presented by the legal and
7
     factual issues of the case. By contrast, the class action device presents far fewer management
8
     difficulties and provides the benefits of single adjudication, economy of scale, and comprehensive
9
     supervision by a single court.
10
              35.   Policies Generally Applicable to the Class - Fed. R. Civ. P. 23(b)(2). Defendant
11
     has acted or refused to act on grounds generally applicable to the Class, thereby requiring the
12
     Court’s imposition of uniform relief to ensure compatible standards of conduct toward the
13
     members of the Class, and making final injunctive relief appropriate with respect to the Class as
14
15   a whole. Defendant’s practices challenged herein apply to and affect the members of the Class

16   uniformly, and Plaintiff’s challenge of those practices hinge on Defendant’s conduct with respect

17   to the Class as a whole, not on facts or law applicable only to Plaintiff.

18            36.   Injunctive and Declaratory Relief is Appropriate - Fed. R. Civ. P. 23(b)(1).

19   Defendant has acted, or refused to act on, grounds generally applicable to the Class, thereby
20   making appropriate final and injunctive relief with respect to the members of the Class as a whole.
21            37.   The prosecution of separate actions by the individual members of the Class would
22   create a risk of inconsistent or varying adjudication with respect to individual members of the
23   Class.
24            38.   The prosecution of separate actions by individual members of the Class would
25
     create a risk of adjudications with respect to them which would, as a practical matter, be
26
     dispositive of the interests of other members of the Class not parties to the adjudications, or
27
     substantially impair or impede their ability to protect their interests.
28

                                                   11
                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 12 of 18




1           39.     Certification of Particular Issues. Fed. R. Civ. P. 23(c)(4). Issue certification is
2    also appropriate with respect to any or all of the common issues identified herein.
3                                                   COUNT I
4                                           FALSE ADVERTISING
5                                 (Lanham Act § 43(a) (15 U.S.C. § 1125(a)))
6
            40.     Plaintiff realleges and incorporates by reference all preceding allegations as though
7
     fully set forth herein.
8
            41.     Defendant’s conduct as set forth herein significantly impacts interstate commerce
9
     and commerce within this district.
10
            42.     As described more fully herein, Defendant has engaged in a course of conduct with
11
     respect to the advertising of its services and the services of restaurants that contains false and/or
12
     misleading statements of fact, or omissions of critical facts, including those of Plaintiff and
13
     members of the Class.
14
15          43.     These false and/or misleading statements, or omissions of material facts, include

16   the following:

17                  a.         Suggesting in its advertising that Defendant has a business relationship with

18   Plaintiff and members of the Class and that it is authorized to provide information regarding their

19   services when in fact no such authorization exists;
20                  b.         Providing false and/or misleading information about the operating status of
21   restaurants, including whether it is open, whether food can be delivered from that restaurant, and
22   whether other services are available from those establishments.
23                  c.         Failing to advise consumers that restaurants are in fact open and delivery
24   from restaurants may be available through other services or means.
25
            44.     The false and misleading statements and omissions described herein are material,
26
     are intended to have an impact on whether consumers order delivery service from one of
27
     Defendant’s Partner Restaurants as opposed to ordering delivery service from members of the
28

                                                      12
                                            CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 13 of 18




1    Class, and do in fact have such an impact.
2          45.      The false and misleading statements and omissions described herein actually
3    deceive or have the tendency to deceive customers of Plaintiff and the Class and has steered
4    delivery orders away from those restaurants.
5          46.      Indeed, Defendant’s conduct results in both short term and longer term damage to
6
     Plaintiff and members of the Class in that consumers are led to believe that they are not operating
7
     at all, or that they do not provide delivery service, such that not only do they miss out on orders
8
     in the short term, they are less likely to attempt to order from them in the future, since they are
9
     represented to be closed or not available.
10
           47.      Given the COVID-19 crisis, the short-term damage to restaurants caused by
11
     DoorDash’s conduct has the potential to be so great as to result in the closing or bankruptcy of
12
     restaurants.
13
           48.      Defendant’s conduct as described herein constitutes a violation of the Lanham Act
14
15   § 43(a), 15 U.S.C. § 1125(a).

16         49.      As a direct and proximate result of Defendant’s violation and false and misleading

17   statements and omissions described herein, pursuant to 15 U.S.C. §1117, Plaintiff and the Class

18   have sustained monetary damages. Plaintiff and the Class are likewise entitled to recover from

19   Defendant all profits, gains and advantages obtained stemming from this improper conduct.
20         50.      As a direct and proximate result of Defendant’s violation and false and misleading
21   statements and omissions described herein, Plaintiff and the class have additionally sustained
22   other irreparable injury, including loss of market position, loss of reputation, loss of goodwill, the
23   ability to continue as a going concern, and other damage for which there is no adequate remedy
24   at law. Accordingly, Plaintiff and the Class are entitled to equitable relief enjoining Defendant
25
     from engaging in the conduct described herein, and other similarly deceptive, anticompetitive,
26
     and improper conduct, and mandating the cessation and reversal of all existing false advertising.
27
           51.      Pursuant to 15 U.S.C. §1117, Plaintiff is further entitled to recover the costs of this
28

                                                   13
                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 14 of 18




1    action. Defendant’s conduct was intentional, characterized by an evil motive, and with the design
2    of deceiving the general public to unfairly reap profits at the expense of Plaintiff and the Class,
3    entitling Plaintiff to a statutory multiplier of actual damages, additional damages and reasonable
4    attorneys’ fees and costs.
5                                                   COUNT II
6
                    VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
7
                           (California Business & Professions Code §§ 17500, et seq.)
8
9
            52.     Plaintiff realleges and incorporates by reference all preceding allegations as though
10
     fully set forth herein.
11
            53.     Cal. Bus. & Prof. Code § 17500 provides:
12
              It is unlawful for any . . . corporation . . . with intent directly or indirectly to dispose
13            of real or personal property or to perform services, professional or otherwise,. . .
14            to induce the public to enter into any obligation relating thereto, to make or
              disseminate or cause to be made or disseminated … from this state before the
15            public in any state, in any newspaper or other publication, or any advertising
              device, . . . or in any other manner or means whatever, including over the Internet,
16
              any statement . . . . which is untrue or misleading, and which is known, or which
17            by the exercise of reasonable care should be known, to be untrue or misleading.

18          54.     Defendant caused to be made or disseminated throughout the United States, through

19   advertising, marketing and other publications, statements, including statements included in its

20   general advertising and on its website that falsified information about Plaintiff and the Class, and
21   omitted material information from consumers and members of the Class.
22          55.     Defendant knew or should have known through the exercise of reasonable care that
23   the omitted information was material to consumers.
24          56.     Defendant has violated Cal. Bus. & Prof. Code § 17500 because its omissions
25   regarding the operations of Plaintiff and members of the Class were material and likely to deceive
26
     a reasonable consumer.
27
            57.     Plaintiff and the other Class members have suffered an injury in fact, including the
28

                                                     14
                                           CLASS ACTION COMPLAINT
      Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 15 of 18




1    loss of money or property, as a result of Defendant’s unfair, unlawful, and/or deceptive practices.
2    Consumers relied on the representations by Defendant from which Defendant omitted material
3    information as described herein, which in turn resulted in damage to Plaintiff and the Class. Had
4    consumers been aware of the omitted information, they would have altered their purchasing
5    behavior.
6
            58.     All of the wrongful conduct alleged herein occurred, and continues to occur, in the
7
     conduct of Defendant’s business. Defendant’s wrongful conduct is part of a pattern or generalized
8
     course of conduct that is still perpetuated and repeated, in the state of California and elsewhere.
9
            59.     Plaintiff, individually and on behalf of the other Class members, request that this
10
     Court enter such orders or judgments as may be necessary to enjoin Defendant from continuing
11
     its unfair, unlawful, and/or deceptive practices and to restore to Plaintiff and the other Class
12
     members any money Defendant acquired by unfair competition, including restitution and/or
13
     restitutionary disgorgement, and for such other relief set forth below.
14
15          60.     Plaintiff and the Class are also entitled to attorneys’ fees pursuant to California

16   Code of Civil Procedure § 1021.5.

17                                              COUNT III

18                VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW

19                      (California Business & Professions Code §§ 17200, et seq.)
20          61.     Plaintiff realleges and incorporates by reference all preceding allegations as though
21   fully set forth herein.
22          62.     California’s Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code §§ 17200,
23   et seq., defines unfair business competition to include any “unfair,” “unlawful,” or “fraudulent”
24   business act or practice. The Act also provides for injunctive relief, restitution, and disgorgement
25
     of profits for violations.
26
            63.     Defendant’s unlawful, unfair, and/or fraudulent business acts and practices, as
27
     described herein, were and are in violation of the UCL. Defendant’s conduct violates the UCL in
28

                                                   15
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 16 of 18




1    the following ways:
2                 a. By knowingly and intentionally concealing material information concerning the
3                    true nature of Plaintiff’s services and operations;
4                 b. By violating other California laws, including Cal. Bus. & Prof. Code § 17500, et
5                    seq.; and,
6
                  c. By violating Lanham Act § 43(a) (15 U.S.C. § 1125(a).
7
            64.      Defendant’s omissions alleged herein caused Plaintiff and the other Class members
8
     to suffer damage to their business operations in that consumers seeking their products were instead
9
     improperly steered to other Partner Restaurants and did business with them instead, both in the
10
     immediate term, and thereafter.
11
            65.      Defendant’s practice is also immoral, unethical, oppressive or unscrupulous and
12
     causes injury to consumers which outweigh its benefits.
13
            66.      Accordingly, Plaintiff and the Class members have suffered injury in fact, including
14
15   lost money or property as a result of Defendant’s unlawful, unfair, and fraudulent business acts.

16          67.      In the alternative, to the extent that it is determined that damages are not calculable,

17   Plaintiff requests injunctive relief prohibiting DoorDash from engaging in the conduct and

18   practices alleged herein.

19          68.      Plaintiff seeks to enjoin further unlawful, unfair, and/or fraudulent acts or practices
20   by Defendant, under Cal. Bus. & Prof. Code § 17200.
21                                         PRAYER FOR RELIEF
22          WHEREFORE, Plaintiff and the Class pray for judgment as follows:
23          A.       For an order certifying the proposed class, appointing Plaintiff and Plaintiff’s
24   counsel to represent the proposed Class, appointing the undersigned counsel for Plaintiff as Lead
25
     Counsel for the Class;
26
            B.       An order awarding declaratory relief finding the unlawful, deceptive, fraudulent,
27
     and/or unfair business practices alleged in this Complaint to be unlawful and improper;
28

                                                    16
                                          CLASS ACTION COMPLAINT
       Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 17 of 18




1           C.      Appropriate equitable relief;
2           D.      An order awarding restitution, disgorgement, actual damages, statutory damages,
3    exemplary damages, and punitive damages under applicable law, and compensatory damages for
4    economic loss, diminished value, and out-of-pocket costs in an amount to be determined at trial;
5           E.      In the alternative, to the extent that it is determined that damages are not calculable,
6
     Plaintiff requests equitable and injunctive relief prohibiting DoorDash from engaging in the
7
     conduct and practices alleged herein.
8
            F.      A declaration that Defendant is financially responsible for all Class notice and the
9
     administration of Class relief;
10
            G.      An order awarding any applicable statutory and civil penalties;
11
            H.      An order requiring Defendant to pay both pre- and post-judgment interest on any
12
     amounts awarded;
13
            I.      An award of costs, expenses, and attorneys’ fees as permitted by law; and
14
15          J.      Such other or further relief as the Court may deem appropriate, just, and proper

16   under the circumstances.

17                                     DEMAND FOR JURY TRIAL

18          Plaintiff hereby demands a jury trial for all claims so triable.

19
                                                          Respectfully submitted,
20
21   Dated: September 24, 2020                      By:      /s/ Francis J. “Casey” Flynn, Jr.
                                                          Francis J. “Casey” Flynn, Jr.
22                                                        CA State Bar No. 304712
                                                          LAW OFFICE OF FRANCIS J. FLYNN, JR.
23                                                        422 South Curson Avenue
                                                          Los Angeles, California 90036
24                                                        Tele: 314-662-2836
                                                          Email: casey@lawofficeflynn.com
25
26                                                        James J. Rosemergy (pro hac vice forthcoming)
                                                          CAREY, DANIS & LOWE
27                                                        8235 Forsyth, Suite 1100
                                                          St. Louis, MO 63105
28                                                        Tele: 314-725-7700

                                                   17
                                         CLASS ACTION COMPLAINT
     Case 3:20-cv-06703-TSH Document 1 Filed 09/24/20 Page 18 of 18




                                          Direct: 314-678-1064
1
                                          Fax: 314-721-0905
2                                         jrosemergy@careydanis.com

3                                         CHIMICLES SCHWARTZ KRINER
                                           & DONALDSON-SMITH LLP
4
5                                         Steven A. Schwartz (pro hac vice forthcoming)
                                          Zachary P. Beatty (pro hac vice forthcoming)
6                                         361 W. Lancaster Ave.
7                                         Haverford, PA 19041
                                          Telephone: (610) 642-8500
8                                         Facsimile: (610) 649-3633
                                          steveschwartz@chimicles.com
9                                         ZPB@chimicles.com
10
                                          ATTORNEYS FOR PLAINTIFF AND
11                                        THE PROPOSED CLASS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        18
                              CLASS ACTION COMPLAINT
